 SAXON PAINT & HOME CARE CENTERS, INC.45Saxon Paint&Home Care Centers, Inc. and RetailClerks Union Local 1504,Chartered by RetailClerks InternationalAssociation,AFL-CIO &CLC. Case 13-CA-15563National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:February 8, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERUpon a charge filed on June 21, 1976, by RetailClerks Union Local 1504, Chartered by Retail ClerksInternationalAssociation, AFL-CIO & CLC, hereincalled the Union, and duly served on Saxon Paint &Home Care Centers, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region13, issued a complaint and notice of hearing on July15, 1976, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 12, 1976,following a Board election in Case 13-RC-13942, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about June 15, 1976, and atall timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 26, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 2, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on August 9, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theOfficialnotice is takenof therecord in the representation proceeding,Case 13-RC-13942, asthe term "record"isdefined in Secs. 102 68 and102 69(g) of the Board'sRules and Regulations,Senes 8, as amended. SeeLTV Electrosystems, Inc,166NLRB938 (1967),enfd 388 F.2d 683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d 26228 NLRB No. 15Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response totheNotice To Show Cause Respondent admits allfactual allegations of the complaint but denies thevalidity of the Board's certification of the Union onthe basis that the unit found appropriate by theRegional Director's Decision and Direction of Elec-tion is in fact inappropriate. The General Counselcontends that Respondent is attempting here torelitigatematters previously determined in the under-lying representation proceeding.We agree with theGeneral Counsel.Review of the entire record, including that of therepresentation proceeding in Case 13-RC-13942,discloses that, after a hearing, the Regional Directordirected an election among the employees of one ofRespondent's stores upon finding the single store unitpetitioned for to be appropriate. Respondent filed arequest for review contending that the unit found bythe Regional Director to be appropriate is, in fact,inappropriate in that it is too narrow in scope andshould include the employees of all of Respondent's21 stores in Cook County,Illinois.The Board, withMember Walther dissenting, advised Respondent in atelegraphic communication of March 24, 1976, thatits request for review was denied as not raising asubstantial issuewarranting review.An electionconducted on April 2, 1976, resulted in a vote of 10for the Union, 5 against the Union, and I challengedballot.Absent objections to the election the RegionalDirector certified the Union as exclusive bargainingrepresentative of employees in the unit found to beappropriate.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decision(C A. 5, 1969),Intertype Co. v Penello,269 F.Supp. 573 (D C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd. 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA, as amended2SeePittsburghPlate GlassCovN L. R B,313 U.S 146, 162 (1941),Rules and Regulations of the Board,Secs102.67(1) and 102 69(c) 46DECISIONSOF NATIONALLABOR RELATIONS BOARDmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation with head-quarters in Chicago, Illinois, and it maintains a facilityat 5807 West 95th Street, Oak Lawn, Illinois (thefacility involved herein), where it is engaged in theretail sale of paint, wallpaper, and home decoratingsupplies.During the past calendar year Respondentreceived gross revenues in excess of $500,000. Duringthe same period Respondent purchased and receivedgoods and materials valued in excess of $50,000directly from points located outside the State ofIllinois.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRetailClerksUnion Local 1504, Chartered byRetailClerksInternationalAssociation, AFL-CIO &CLC, is alabor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABORPRACTICESA.TheRepresentationProceeding1.The unitThe followingemployeesof theRespondent consti-tutea unit appropriatefor collective-bargainingpurposeswithin themeaning of Section9(b) of theAct:All full-time and regular part-time employeesemployed at the Respondent's store presentlylocated at 5807 West 95th Street, Oak Lawn,Illinois,but excluding store managers, guards andsupervisors as defined in the Act.2.The certificationOn April 2, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on April 12, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 25, 1976, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 15, 1976, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 15, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc- SAXON PAINT & HOME CARE CENTERS, INC.es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Saxon Paint & Home Care Centers, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Retail Clerks Union Local 1504, Chartered byRetail Clerks International Association, AFL-CIO &CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3.All full-time and regular part-time employeesemployed at the Respondent's store presently locatedat 5807 West 95th Street, Oak Lawn, Illinois, butexcluding store managers, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since April 12, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 15, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.3In the event thatthis Order is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading "Postedby Order of theNational LaborRelations Board"shall read "Posted Pursuant to a JudgmentORDER47Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Saxon Paint & Home Care Centers, Inc., Oak Lawn,Illinois, its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks UnionLocal 1504, Chartered by Retail Clerks InternationalAssociation,AFL-CIO & CLC, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time employeesemployed at the Respondent's store presentlylocated at 5807West 95th Street, Oak Lawn,Illinois,but excluding store managers, guards andsupervisors as defined in the Act.i(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its stores at 5807 West 95th Street, OakLawn, Illinois, copies of the attached notice marked"Appendix."3 Copies of said notice, on forms provid-ed by the Regional Director for Region 13, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 13, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER WALTHER, dissenting:In view of my dissent from the Board's denial ofRespondent's request for review of the Regionalof the UnitedStatesCourtof Appeals Enforcingan Orderof the NationalLabor Relations Board." 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector'sDecision and Direction of Election in theunderlyingrepresentation proceeding,Case 13-RC-13942,Iwould notfinda violation of Section 8(a)(5)and (1) in the instant proceeding.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages,hours,and otherterms and conditions of employment with RetailClerks UnionLocal 1504,Charteredby RetailClerks InternationalAssociation,AFL-CIO &CLC, asthe exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All full-time and regular part-time em-ployees employed at the Respondent's storepresently located at 5807 West 95th Street,Oak Lawn, Illinois, but excluding storemanagers, guards and supervisors as definedin the Act.SAXON PAINT & HOMECARE CENTERS, INC.